COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         In the Interest of A.A.H. AKA A.H. v. Department of Family
                             and Protective Services

Appellate case numbers:      01-19-00612-CV

Trial court case number:     2018-59296

Trial court:                 310th District Court of Harris County

       On October 9, 2019, appellant filed a motion for extension of time to file a brief,
stating, among other things, that the reporter’s record was not complete. Specifically,
appellant states that “The reporter’s record and corresponding exhibits from trial on June
26, 2019, have not been filed with the First Court of Appeals.”

        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date of the notice of appeal was filed so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit.
F app. Based on appellant’s contentions, it appears that there may be an inaccuracy in the
reporter’s record or that a portion of the reporter’s record may have been lost or destroyed.
See TEX. R. APP. P. 34.6(e)(2), (3), (f). Accordingly, we abate the appeal and remand for
the trial court to immediately conduct a hearing at which a representative of the Department
of Family and Protective Services, appellant’s counsel, Valeria Lee Brock, and the court
reporter, Angelia Singleton, shall be present.

       The trial court is directed to:

               (1) Determine whether the reporter’s record, filed with this Court on August
                   28, 2019, is complete;

               (2) Determine whether any other testimony, argument, or proceedings from
                   the trial of this cause have been omitted from the reporter’s record on file
                   with this Court;
              (3) If other testimony, argument, or proceedings from the trial of this cause
                  have been omitted from the reporter’s record on file with this Court,
                  determine whether the testimony, argument, or proceedings was or were
                  stenographically or otherwise recorded and whether the court reporter is
                  able to prepare, certify, and file a transcription of the testimony,
                  argument, or proceedings;

              (4) If any portion of the trial proceedings has been omitted from the
                  reporter’s record on file with this Court but can be prepared, certified,
                  and filed by the court reporter, order the court reporter to prepare, certify
                  and file a supplemental reporter’s record containing the missing portions
                  of the trial proceedings, and provide a deadline for filing the
                  supplemental record of no later than 30 days from the date of the
                  abatement hearing in the trial court;

              (5) If any portion of the trial proceedings has been omitted from the
                  reporter’s record on file with this Court and cannot be prepared, certified,
                  and filed in a supplemental reporter’s record, determine:
                     a. Whether the lost or destroyed portion of the reporter’s record is
                        necessary to the appeal’s resolution; and
                     b. Whether the lost or destroyed portion of the reporter’s record can
                        be replaced by agreement of the parties;

              (6) make any other findings and recommendations the trial court deems
                  appropriate; and

              (7) enter written findings of fact, conclusions of law, and recommendations
                  as to these issues, separate and apart from any docket sheet notations.
See TEX. GOV’T CODE ANN. § 52.046; TEX. R. APP. P. 13.1(a), 34.6(a)(1)(2), (d), (e)(2),
(3), (f), 35.3(b), (c).
       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 25 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 25 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

                                              2
      It is so ORDERED.
Judge’s signature:/s/ Sherry Radack
                   Acting individually       Acting for the Court
Date: ___October 15, 2019____




                                          3